Order modified by striking out the four ordering paragraphs thereof and by inserting in place thereof the following: “ Ordered that all the actions be tried together without consolidation as provided in section 96-a of the Civil Practice Act ”, and as modified affirmed, without costs of this appeal to any party. All concur. (The order consolidates actions B, C, and D, and consolidates actions A, F, and G, but denies in all other respects the motion of Kathryn Abbott, individually and as administratrix, to consolidate all of the actions. The seven actions arise out of a collision between an automobile and a track.) Present — Cunningham, P, J,, Taylor, Dowling, Harris and McCurn, JJ.